                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                    Plaintiff,                             4:18CR3159

       vs.
                                                             ORDER
JASON MICHAEL SIEMER,

                    Defendant.


       On June 29, 2021, Bob Creager, Mr. Siemer’s counsel, advised me by email
that the defendant has been released by the Bureau of Prisons. He therefore
concluded that the motion for compassionate release is moot and should be
withdrawn or dismissed without prejudice. Therefore,

       IT IS ORDERED that the defendant’s motion for compassionate release
(Filing 69) is moot and dismissed without prejudice. The plaintiff’s motion to extend
deadline (Filing 74) is denied as moot.

      Dated this 29th day of June, 2021.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge
